DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-18, 24-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 24, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (“WiDeo: Fine-grained Device-free Motion Tracing using RF Backscatter”) in view of Wei et al. (“mTrack: High-Precision Passive Tracking Using Millimeter Wave Radios”).
To claim 1, Joshi teach a system for wireless motion recognition (Fig. 1), comprising: 
a transmitter configured for transmitting a first wireless signal through a wireless multipath channel of a venue; and a receiver configured for receiving a second wireless signal through the wireless multipath channel (Fig. 1, page 191, RF based coarse motion and gesture recognition: use existing WiFi infrastructure), wherein the second wireless signal differs from the first wireless signal due to the wireless multipath channel that is impacted by a motion of an object in the venue (page 189, abstract, backscatter reflections); and 
a processor (inherent) configured for: 
obtaining a time series of channel information (TSCI) of the wireless multipath channel based on the second wireless signal (pages 193-195, sections 3.2-3.2.2), 
tracking the motion of the object based on an analysis of the TSCI to generate a gesture trajectory of the object (page 191, RF based coarse motion and gesture recognition; pages 196-197, section 3.3.2),
identifying at least one turn point and a series of at least two straight-line segments of the gesture trajectory of the object based on the analysis of the TSCI, wherein each turn point is a common endpoint of two temporally adjacent straight-line segments, computing at least one turn angle of the gesture trajectory based on the analysis of the TSCI, wherein each turn angle associated with a respective turn point is an angle between a respective pair of two temporally adjacent straight-line segments, computing any interaction point of the gesture trajectory based on the analysis of the TSCI, wherein each intersection point is between two temporally non-adjacent straight-line segments (page 191 upper left column,  finegrained motion tracing system that can accurately reconstruct the detailed trajectory of a user’s free-form writing or gesturing in the air, where the motion may only span a few tens of centimeters; 		pages 199-200, using a human hand to write a number “8” in the air, which makes writing another number “7” or a letter “A” an obvious implementation, wherein either “7” or “A” comprises common endpoint of two temporally adjacent straight-line segments with a respective turn point is an angle between a respective pair of two temporally adjacent straight-line segments),
determining a gesture shape based on the gesture trajectory and a plurality of pre- determined gesture shapes (pages 199-200, Fig. 7, sections 4.2-4.2.2),
wherein: each of the plurality of pre-determined gesture shapes comprises at least one straight-line segment; and each straight-line segment of the at least one straight-line segment represents a spatially continuous movement along the straight-line segment (pages 199-200, Fig.7, sections 4.2-4.2.3, motion tracing for gesture recognition, segments shown in Fig. 7 are obviously considered as straight-line segments representing a continuous movement).
In further strengthen said obviousness, Wei teach using wireless signal to passively track the trajectory of a writing object (abstract, sections 1-10), wherein connections and segments are detected for tracking character/word trajectory (sections 8.3, Fig. 31).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Wei into the system of Joshi, in order to implement pattern tracking of writing character.

To claim 24, Joshi and Wei teach a wireless device of a wireless motion recognition system, (as explained in response to claim 1 above).

To claim 28, Joshi and Wei teach a method of a wireless motion recognition system (as explained in response to claim 1 above).


To claim 5, Joshi and Wei teach claim 1.
Joshi and Wei teach wherein each of the plurality of pre-determined gesture shapes comprises at least one straight-line segment; and each straight-line segment of the at least two straight-line segment represents a spatially continuous movement along the straight-line segment (Joshi, pages 199-200, Fig.7, sections 4.2-4.2.3, motion tracing for gesture recognition, segments shown in Fig. 7 are obviously considered as straight-line segments representing a continuous movement); and 	the plurality of pre-determined gesture shapes are different from each other based on at least one of: different numbers of straight-line segments in the pre-determined gesture shapes; different turn angles between two temporally adjacent straight-line segments in the pre-determined gesture shapes, wherein the two temporally adjacent straight-line segments represent a spatially continuous movement from one to the other of the two temporally adjacent straight-line segments; different numbers of intersection points in the pre-determined gesture shapes, wherein each intersection point is a point at an intersection between two temporally non-adjacent straight-line segments; or different locations of the intersection points in the pre-determined gesture shapes (Joshi, page 191, RF based coarse motion tracking and gesture recognition, supports the detection and classification of a predefined set of nine gestures; Nishino, as explained in response to claim 1 above).




Claims 6, 8-9, 11-13, 15-17, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (“WiDeo: Fine-grained Device-free Motion Tracing using RF Backscatter”) in view of Wei et al. (“mTrack: High-Precision Passive Tracking Using Millimeter Wave Radios”) and Nishino et al. (US2015/0251087).
To claim 6, Joshi and Wei teach claim 5.
Though obvious in pattern matching, but Joshi and Wei do not expressly disclose wherein the processor is further configured for: for each of the plurality of pre-determined gesture shapes, computing a corresponding matching probability that the gesture trajectory matches the pre-determined gesture shape, to determine a plurality of matching probabilities; and identifying one of the plurality of pre-determined gesture shapes, wherein a matching probability that the gesture trajectory matches the identified gesture shape is a maximum matching probability among the plurality of matching probabilities.
	Nishino teach a processor is further configured for: for each of the plurality of pre-determined gesture shapes, computing a corresponding matching probability that the gesture trajectory matches the pre-determined gesture shape, to determine a plurality of matching probabilities; and identifying one of the plurality of pre-determined gesture shapes, wherein a matching probability that the gesture trajectory matches the identified gesture shape is a maximum matching probability among the plurality of matching probabilities (Nishino, paragraphs 0065, 0068, 0073, 0080), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Joshi and Wei, in order to further implementation detail of pattern matching.

To claim 8, Joshi, Wei and Nishino teach claim 6.
Nishino teach wherein the processor is further configured for: for each of the plurality of pre-determined gesture shapes (paragraphs 0057-0058, calculate probabilities of matching various types of graphic patterns), computing a first probability that the gesture trajectory has the same number of straight-line segments as the pre-determined gesture shape (1-5 of Fig. 5, shapes made up of respective numbers of straight-line segments), computing a second probability that the gesture trajectory has the same turn angle between two temporally adjacent straight-line segments, which are two straight-line segments sharing a common endpoint, as the pre-determined gesture shape, for each pair of two temporally adjacent straight-line segments in both the shape of the gesture trajectory and the pre-determined gesture shape (3-4 of Fig. 5, paragraphs 0060-0063), computing a third probability that the gesture trajectory has any intersection point of two temporally non-adjacent straight-line segments (paragraphs 0077-0082, obvious in view of Fig. 5, wherein more different graphic patterns and/or character actions would be possible by design preference), which are two straight-line segments not sharing a common endpoint, at the same location as the pre-determined gesture shape, for each pair of two temporally non-adjacent straight-line segments having an intersection point in the pre-determined gesture shape (2-3 of Fig. 5, non-adjacent straight-line segments intersect), computing the corresponding matching probability based on a product of: the first probability, each second probability and each third probability (paragraphs 0065-0066).

To claim 9, Joshi, Wei and Nishino teach claim 8.
Joshi, Wei and Nishino teach wherein the processor is further configured for: identifying the at least one turn point by determining a first quantity of time instances at which a speed of the motion becomes zero or reaches a local minimum along the gesture trajectory (determining a gesture from start to finish); and identifying the series of at least two straight-line segments based on the at least one turn point by estimating a second quantity of straight-line segments in the gesture trajectory based on the first quantity, wherein the first probability is computed based on the second quantity of straight-line segments (obvious as explained in responses to claims 1 and 8 above, wherein number of straight-line segments is obviously counted within a time determined for recognizing a gesture from start to finish, as shown in Fig. 7 of Joshi).

To claim 11, Joshi, Wei and Nishino teach claim 8.
Joshi, Wei and Nishino teach wherein the processor is further configured for: computing the at least one turn angle associated with the at least one turn point based on a monotonous decay feature of CI similarity scores (obvious as explained in responses to claims 1, 5-6 and 8 in implementing the system of Joshi and Nishino).

To claim 12, Joshi, Wei and Nishino teach claim 11.
Joshi, Wei and Nishino teach wherein: a first turn point is a common endpoint of a first segment and a temporally adjacent second segment before the first segment; for each first point on a portion of the first segment, the processor is configured for: computing a similarity score between a first CI corresponding to the first point and each of a plurality of previous CI obtained temporally before the first CI, to generate a first CI similarity profile for the first point, detecting a second point on the second segment associated with a local maximum of the first CI similarity profile for the first point, and determining the first turn point in the first CI similarity profile for the first point associated with a local minimum of the first CI similarity profile; and the processor is further configured for computing a first turn angle between the first segment and the temporally adjacent second segment based on: the first point, the detected second point and the determined first turn point associated with each first point on the portion of the first segment (obvious as explained in responses to claims 1, 5-6 and 8 in implementing the system of Joshi and Nishino).

To claim 13, Joshi, Wei and Nishino teach claim 12.
Joshi, Wei and Nishino wherein the processor is further configured for: performing a classification of the first turn angle between the two temporally adjacent straight-line segments into an angle range, wherein: the second probability is computed based on the classification, the first turn angle is classified into a first angle range including 0 degree, under a determination that the similarity score between CIs corresponding to the first point and the corresponding second point is greater than a threshold  as the first point moves away from the first turn point, while a similarity score between CIs corresponding to the second point and the first turn point decreases as the first point moves away from the first turn point, the first turn angle is classified into a second angle range including 90 degrees, under a determination that the second point cannot be detected when the first point is farther than a threshold from the first turn point, and the first turn angle is classified into a third angle range including 45 degrees, under a determination that the similarity score between CIs corresponding to the first point and the second point decreases along with the similarity score between CIs corresponding to the second point and the first turn point (obvious as explained in responses to claims 1, 5-6 and 8 in implementing the system of Joshi, Wei and Nishino).

To claim 15, Joshi, Wei and Nishino teach claim 8.
Joshi, Wei and Nishino teach wherein the processor is further configured for: for each of two pairs of temporally non-adjacent straight-line segments, one pair in the gesture trajectory and the other pair in the pre-determined gesture shape, determining an intersection point of the pair of temporally non-adjacent straight-line segments, wherein the third probability is computed based on CI similarity scores associated with the intersection point (obvious as explained in responses to claims 1, 5-6 and 8 in implementing the system of Joshi and Nishino).

To claim 16, Joshi, Wei and Nishino teach claim 15.
Joshi, Wei and Nishino teach wherein the processor is configured for: computing a plurality of similarity scores, wherein each of the plurality of similarity scores is computed between CIs corresponding to two points on the pair of temporally non-adjacent straight- line segments; determining a highest similarity score among the plurality of similarity scores; and identifying the intersection point as the two points, on the pair of temporally non-adjacent straight-line segments, corresponding to the highest similarity score (obvious as explained in responses to claims 1, 5-6 and 8 in implementing the system of Joshi and Nishino).

To claim 17, Joshi, Wei and Nishino teach claim 16.
Joshi, Wei and Nishino teach wherein the third probability is computed based on: a location of the identified intersection point in the gesture trajectory, a location of the identified intersection point in the pre-determined gesture shape, and a predetermined location margin (obvious as explained in responses to claims 1, 5-6 and 8 in implementing the system of Joshi and Nishino).

To claim 25, Joshi, Wei and Nishino teach claim 24.
Joshi, Wei and Nishino teach wherein: the plurality of pre-determined gesture shapes are different from each other based on at least one of: different numbers of straight-line segments in the pre-determined gesture shapes, different turn angles between two temporally adjacent straight-line segments in the pre-determined gesture shapes, wherein the two temporally adjacent straight-line segments represent a spatially continuous movement from one to the other of the two temporally adjacent straight-line segments, different numbers of intersection points in the pre-determined gesture shapes, wherein each intersection point is a point at an intersection between two temporally non-adjacent straight-line segments, or different locations of the intersection points in the pre-determined gesture shapes (as explained in response to claims 5-6 above).



Claims 7, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (“WiDeo: Fine-grained Device-free Motion Tracing using RF Backscatter”) in view of Wei et al. (“mTrack: High-Precision Passive Tracking Using Millimeter Wave Radios”), Nishino et al. (US2015/0251087) and Hou et al. (US2014/0143688).
To claim 7, Joshi, Wei and Nishino teach claim 6.
Joshi, Wei and Nishino teach wherein the processor is further configured for: comparing the maximum matching probability with a threshold; when the maximum matching probability is larger than the threshold, recognizing the gesture shape as the identified gesture shape, and automatically controlling an operation of a device based on the recognized gesture shape (Joshi, Fig. 7; Nishino, paragraphs 0068, 0073), but Joshi, Wei and Nishino do not expressly disclose when the maximum matching probability is not larger than the threshold, determining the gesture shape as an unknown gesture shape.
Hou teach a gesture detection module may employ a conventional pattern matching algorithm to compare the inputted user gesture with the plurality of predefined user gestures, and determine a predefined user gesture having the highest similarity score for the inputted user gesture, wherein the gesture detection module may render the predefined user gesture having the highest similarity score as a match for the inputted user gesture, additionally or alternatively, the gesture detection module may further compare the similarity score to a predetermined threshold, and render the predefined user gesture having the highest similarity score as a match for the inputted user gesture if the similarity score is greater than or equal to the predetermined threshold, and wherein if the similarity score is less than the predetermined threshold, the gesture detection module may determine that the inputted user gesture is an unrecognized or undefined user gesture (paragraph 0045), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Joshi, Wei and Nishino, in order to further details of gesture recognition.

To claim 26, Joshi, Wei and Nishino teach claim 25.
Joshi, Wei, Nishino and Hou teach wherein the processor is further configured for: for each of the plurality of pre-determined gesture shapes, computing a corresponding matching probability that a shape of the gesture trajectory matches the pre-determined gesture shape, to determine a plurality of matching probabilities; identifying one of the plurality of pre-determined gesture shapes, wherein a matching probability that the shape of the gesture trajectory matches the identified gesture shape is a maximum matching probability among the plurality of matching probabilities; comparing the maximum matching probability with a threshold; when the maximum matching probability is larger than the threshold, recognizing the gesture shape as the identified gesture shape, and automatically controlling an operation of a device based on the recognized gesture shape; and when the maximum matching probability is not larger than the threshold, determining the gesture shape as an unknown gesture shape (as explained in response to claim 7 above).

To claim 27, Joshi, Wei, Nishino and Hou teach claim 26.
Joshi, Wei, Nishino and Hou teach wherein the processor is further configured for: for each of the plurality of pre-determined gesture shapes, computing the corresponding matching probability based on a product of: the first probability, each second probability and each third probability (as explained in response to claim 8 above).



Claim(s) 10 is/are rejected under 35 U.S.C. 103 as obvious over Joshi et al. (“WiDeo: Fine-grained Device-free Motion Tracing using RF Backscatter”) in view of Wei et al. (“mTrack: High-Precision Passive Tracking Using Millimeter Wave Radios”), Nishino et al. (US2015/0251087) and Blumrosen et al. (US2014/0266860).
To claim 10, Joshi, Wei and Nishino teach claim 9.
But, Joshi, Wei and Nishino do not expressly disclose wherein the processor is further configured for: computing an auto-correlation function (ACF) based on the TSCI; generating a relative speed profile for the motion of the object based on the ACF; and determining a third quantity of local minima in the relative speed profile, wherein the first quantity of time instances is determined based on the third quantity of local minima.
	Blumrosen teach a system for activity detection and classification, comprising: computing an auto-correlation function (ACF) based on the TSCI; generating a relative speed profile for the motion of the object based on the ACF; and determining a third quantity of local minima in the relative speed profile, wherein the first quantity of time instances is determined based on the third quantity (paragraphs 0046-0067, 0220-0229, 0239), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Joshi, Wei and Nishino, in order to further implementation in data analysis. 



Claim(s) 14 is/are rejected under 35 U.S.C. 103 as obvious over Joshi et al. (“WiDeo: Fine-grained Device-free Motion Tracing using RF Backscatter”) in view of Wei et al. (“mTrack: High-Precision Passive Tracking Using Millimeter Wave Radios”), Nishino et al. (US2015/0251087) and Wang et al. (“E-eyes: Device-free Location-oriented Activity Identification Using Fine-grained WiFi Signatures”).
To claim 14, Joshi, Wei and Nishino teach claim 12.
Joshi, Wei and Nishino teach the first wireless signal is based on at least one of the following standards: WiFi, LTE, 3G, 4G, 5G or 6G (abstract of Joshi, WiFi), but Joshi, Wei and Nishino do not expressly disclose wherein: each of the CI similarity scores comprises at least one of the following computed based on two CIs: a time reversal resonating strength (TRRS), a correlation, a covariance, an inner product, or a distance score.
	Wang teach each of the CI similarity scores comprises at least one of the following computed based on two CIs: a time reversal resonating strength (TRRS), a correlation, a covariance, or a distance score (pages 620-622 sections 3.3-4.2.2), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Joshi, Wei and Nishino, in order to further CI analysis.



Claim(s) 18 is/are rejected under 35 U.S.C. 103 as obvious over Joshi et al. (“WiDeo: Fine-grained Device-free Motion Tracing using RF Backscatter”) in view of Wei et al. (“mTrack: High-Precision Passive Tracking Using Millimeter Wave Radios”), Nishino et al. (US2015/0251087) and Wu et al. (“A Time-Reversal Paradigm for Indoor Positioning System”).
To claim 18, Joshi, Wei and Nishino teach claim 15.
Joshi, Wei and Nishino teach the first wireless signal comprises a WiFi signal (abstract of Joshi, WiFi), but Joshi, Wei and Nishino do not expressly disclose wherein: each of the CI similarity scores comprises a time reversal resonating strength (TRRS) computed based on two CIs.
	Wu teach CIR similarity comprises a time reversal resonating strength (TRRS) computed based on two CIRs (pages 1333-1335), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Joshi, Wei and Nishino, in order to further data analysis detail.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        August 22, 2022